255 F.2d 105
Maxwell Tillman COHEN, Appellant,v.Jacob Henry RODENBAUGH, Individually and Trading as Minisink Hills Stables.
No. 12467.
United States Court of Appeals Third Circuit.
Submitted April 22, 1958.
Decided May 14, 1958.

Marshall J. Seidman, Bank & Minehart, Philadelphia, Pa., for appellant.
Max E. Cohen, Joseph D. Shein, Philadelphia, Pa., for appellee.
Before MARIS, KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
In this diversity suit brought by the plaintiff for injuries sustained from a kick by a horse which the defendant had rented to him the trial judge at the close of the plaintiff's evidence granted the defendant's motion to dismiss the complaint on the ground that the undisputed evidence established the plaintiff's contributory negligence. Subsequently the court denied plaintiff's motion for a new trial, holding that the evidence failed to establish negligence on the part of the defendant. We have examined the evidence and are not able to say that either of these rulings is clearly erroneous.


2
The judgment of the district court will accordingly be affirmed.